DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12-14 is/are rejected under 35 U.S.C. 102(A)(1) as being anticipated by JP 4648199 (hereafter JP’199)  or KR 2017-0019887 (hereafter KR’887).
Claim(s) 12-14 is/are product-by-process claims. M.P.E.P. § 2113 reads, “Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.”
“Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). 
The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979)
The use of 35 U.S.C. §§ 102 and 103 rejections for product-by-process claims has been approved by the courts. “[T]he lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established. We are therefore of the opinion that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).
JP’199 teaches a cooking oil and food manufactured with said oil.  See examples and claims.

KR’887 teaches a cooking oil and food manufactured with said oil.  See section [0092].
An oil obtainable by the method and a food comprising said oil are not considered novel since the method does not appear to confer to the product distinguishing technical features over the prior art. Any cooking oil (or any unrefined vegetable oil for instance) anticipates claim 12 and the same applies to a food comprising the cooking oil (claims 13-14).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 4648199 (hereafter JP’199) in view of KR 2017/0019887 (hereafter KR’887).
JP’199 discloses a method for manufacturing edible oil by frying and compressing a vegetable raw material, and extracting oil therefrom (see paragraph [0023]; and claim 1 in JP’199). 
Claim 1 is different from JP’199 in that claim 1 sets forth a feature of frying a vegetable raw material by using far infrared rays and the step of mixing the oil with the extract is not suggested.
However, KR’887 relating to an edible oil manufacturing method discloses a step of frying a vegetable raw material by using a far infrared ray distributer (see claim 1 in KR’887). Additionally, the residue of the milking stage is treated and combined with the original oil milked from the material (see sections [0092] – [0099]. 
In consideration of said feature, it would be obvious to a person skilled in the art to derive the invention as in claim 1 by combining the technical ideas of JP’199 and KR’887, and an effect obtained therefrom also could be sufficiently predicted. 
Claims 2-11 
The additional feature set forth in claim 2 could be obviously derived by a person skilled in the art from the feature disclosed in KR’887 wherein the frying step comprises the steps, which are sequentially performed while a far infrared ray distributor is rotated, of: emitting far infrared rays until an internal temperature of the far infrared ray distributor reaches a temperature range of 80°C to 100°C, so as to remove moisture of a vegetable raw material; performing a primary frying of the vegetable raw material while emitting far infrared rays until the internal temperature of the far infrared ray distributor reaches a temperature range of 130°C to 150°C; and performing a secondary frying of the vegetable raw material while emitting far infrared rays until the internal temperature of the far infrared ray distributor reaches a temperature range of 140 °C to 160°C (see claims 1-5 in KR’887).
The additional feature set forth in claim 3 could be obviously derived by a person skilled in the art from the feature disclosed in JP’199 wherein after a vegetable raw material is compressed, oil expression is performed by solvent extraction, and activated carbon is used as an adsorbent to perform processes of decolorization, dewaxing, and deodorization (see paragraph [0017] and claim 1 in JP’199). 
Since JP’199 discloses a feature wherein a solvent is extracted by heating, and a temperature of a post­treatment process such as decolorization is 60°C to 70°C (see paragraphs [0007] and [0017] in JP’199), the additional features set forth in claims 4-6 are a configuration which could be applied or changed by a person skilled in the art without any difficulty, and an effect obtained therefrom also could be sufficiently predicted. 
The additional feature set forth in claim 7 would be obvious to a person skilled in the art from the feature disclosed in JP’199 wherein alcohol, such as ethanol, is contained in a solvent (see paragraph [0015] in JP’199). 
Claim 8 further comprises a step of filtering an oil/fat composition with a filter paper containing pulp before mixing the oil/fat composition and an extract. However, the feature of performing filtration by using a filter paper containing pulp corresponds to a general technique in the manufacture of edible oil, and thus corresponds to a configuration which could be selected and added by a person skilled in the art as needed. Therefore, said feature is not considered to involve a feature.
The additional features set forth in claims 9-11 would be obvious to a person skilled in the art from the feature disclosed in JP’199 wherein a vegetable raw material is sesame, and an active ingredient is a lignan-based compound, such as sesamin or sesaminol (see paragraphs [0015] - [0017] in JP’199). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH D CARR whose telephone number is (571)272-0637. The examiner can normally be reached Monday-Friday (10:30 am -7:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetteroff can be reached on 572-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEBORAH D. CARR/
Primary Examiner
Art Unit 1622



/DEBORAH D CARR/             Primary Examiner, Art Unit 1622